Excellencies,
We are celebrating the 75th anniversary of the United Nations in the midst of a global pandemic — a pandemic that has placed enormous pressure on our societies, our communities and our families. I would like to express my deepest condolences for the lives lost.
Times like these test the resilience of our societies and our international cooperation. More than ever, we need to work together in solidarity.
In this spirit, Sweden and Qatar co-chaired the negotiations on the “Declaration on the commemoration of the seventy-fifth anniversary of the United Nations”, which was adopted on 21 September. Member States sent a strong message of support for a rules-based international order and for multilateralism. We all re-committed to strengthening international cooperation, with a modern, innovative and inclusive UN at the core.
We now have the rare opportunity to build better societies — societies that are more resilient. We have the opportunity to jointly address shared challenges:
-	the pandemic,
-	the climate crisis,
-	widening inequalities,
-	violations of international law
-	and threats to international peace.
To create, as Secretary-General Guterres called for in his recent Mandela Lecture, a new social contract and a new global deal.
Excellencies,
Sweden fully supports the UN’s leadership of the global COVID-19 response and recognises the crucial role of the World Health Organization.
So far, Sweden has contributed more than $170 million to the global response. Together with a number of world leaders, I have expressed my commitment to securing equitable and global access to future COVID-19 vaccines. No one is safe until everyone is safe. Securing access to vaccines is a global challenge that requires international cooperation and solidarity.
Excellencies,
Climate change is one of our most pressing issues. Throughout the world, young and old people alike have marched together on the streets to demand that decisionmakers like us act in line with scientific recommendations. We must reshape our societies and lower emissions. Sweden is striving to be the first fossil-free welfare nation but welcome all competition to beat us to the post.
62/91
21-00394
13/01/2021
A/75/592/Add.8
We will continue to work with the industrial sector to achieve net-zero emissions, not least within the “Leadership Group for Industry Transition” that we launched with India at last year’s Climate Summit. We call for more ambitious nationally determined contributions under the Paris Agreement. We will work for an ambitious outcome at COP26 in Glasgow.
Excellencies,
As we celebrate the 75th anniversary of the United Nations, we need to strengthen our resolve to ensure that no one is left behind. Ensuring the equal participation of every individual, irrespective of their gender and sexual orientation, is essential to realising the 2030 Agenda.
The current pandemic is exacerbating existing discrimination and inequality and the risk of sexual and gender-based violence. It is having a disproportionate impact on women’s and girls’ access to essential health services. Robust funding of sexual and reproductive health and rights must be a priority.
The 25th anniversary of the landmark “Beijing Declaration” and Platform for Action” offers an opportunity to intensify our efforts for gender equality. Sweden is ready to take on a leading role in UN Women’s “Global Action Coalition on Economic Justice and Rights”. I am delighted to see that others have joined Sweden in pursuing a feminist foreign policy.
Excellencies,
The pandemic is placing enormous pressure on the ability of democratic institutions to function and is having serious consequences for human rights. Far too many leaders and governments are using it as a pretext in their attempts to silence opposition, civil society and human rights defenders.
Sweden will continue to promote our Drive for Democracy, which aims to strengthen respect for democratic principles and institutions, civil society and international law. We support the Secretary-General’s “Call to Action for Human Rights”.
Excellencies,
Millions of people around the world have lost their jobs and livelihoods because of the pandemic. Social dialogue in the workplace can help mitigate the impact of the pandemic and shape solutions. We need a sustainable transition in the global labour market, an issue I worked very closely on with President of South Africa, Cyril Ramaphosa, when we co-edited the ILO report on the Future of Work. Sweden invites more countries to join the Global Deal partnership for Decent Work and Inclusive Growth.
We have also seen trade barriers introduced during the pandemic. Free, fair and sustainable trade is key in order to create new jobs and increase prosperity. The World Trade Organization has an essential role in upholding a rules-based international trading system.
Around the world, record numbers of people need humanitarian aid to survive. The protracted conflict in Yemen has resulted in the world’s largest humanitarian crisis. I urge donors to step up their support of the humanitarian response. We support UN peace efforts and urge the parties to immediately agree on a ceasefire,
21-00394
63/91
A/75/592/Add.8
13/01/2021
inclusive political talks and continued implementation of the Stockholm and Riyadh agreements.
We extend our solidarity and support to the Lebanese people following the devasting explosion in Beirut.
Excellencies,
The pandemic is a threat to international peace and security. Sweden and the EU strongly support the implementation of the Secretary-General’s call for a global ceasefire. The UN Security Council has an enormous responsibility. To succeed in its mandated task of up-holding international peace and security, it must be reformed to effectively address current and future challenges.
The fight against impunity for international crimes remains essential. Sweden is steadfast in its support of the International Criminal Court.
Women’s influence — in peace processes, political transitions and crisis recovery — is crucial. This year marks the 20th anniversary of Security Council resolution 1325 (2000); it must be a year of concrete action.
Sweden remains an active partner to the United Nations through:
-	financial core support,
-	diplomacy,
-	mediation
-	and as a contributor of military and police personnel to UN peace operations, including MINUSMA. We are following developments in Mali with great concern. A peaceful, swift transition to civilian leadership, with democratic elections, is vital.
Russia’s illegal annexation of Crimea and Sevastopol and aggression in eastern Ukraine constitute serious breaches of international law, challenge global security and cause human suffering. The European Union is clear on the need for the implementation of the Minsk agreements. Sweden and the European Union condemn in the strongest possible terms the poisoning of the Russian opposition leader Alexei Navalny. The Russian government must investigate the assassination attempt thoroughly and transparently. Those responsible must be brought to justice.
We support, as the only viable means of solving the conflict between Israel and Palestine, a negotiated solution with two states living in peace and security. It must be based on internationally agreed parameters and an end to the occupation. The EU position is clear: annexation of occupied territory is illegal.
In Syria, sustainable peace can only be achieved through a political solution in line with resolution 2254 (2015). Sweden recently pledged 96 million dollars to the crisis response at the Brussels 4 Conference.
While there are plenty of challenges across the globe, there is also hope. The Sudan now has a once-in-a-generation opportunity. Women and young people took to the streets in 2019, demanding political change, and courageous political decisions followed. The Sudan deserves our support on its difficult path to democracy.
Excellencies,
Next year, Sweden will assume the role of Chair of the Organization for Security and Co-operation in Europe. Our main priority will be working for conflict resolution that builds on the OSCE comprehensive concept of security, with democracy and human rights at the core. The European security order must be upheld, not renegotiated.
Sweden is alarmed at the situation in Belarus following the elections on 9 August, which were neither free nor fair. The increased repression of peaceful demonstrators, journalists and opposition leaders is unacceptable. We stand in solidarity with the Belarusian people in their desire to exercise their fundamental democratic rights. We continue to call on the Belarusian leadership to stop the repression and engage in genuine dialogue with the op-position. We stand ready to facilitate such dialogue.
Excellencies,
This year also marks the 75th anniversary of the atomic bombings of Hiroshima and Nagasaki. It serves as a tragic reminder of the catastrophic humanitarian consequences of the use of nuclear weapons. The nuclear threat is as present as ever. Milestone treaties have been abandoned or are at risk, and new nuclear capabilities are being developed. We call on the United States and Russia to agree on an extension of the “New START Treaty”, and on China to join discussions on follow- on arrangements.
As part of our multilateral disarmament diplomacy, Sweden — together with 15 non-nuclear-weapon states — continues to pursue the Stockholm Initiative on Nuclear Disarmament, which aims to contribute to a successful NPT Review Conference.
Together with the EU, we strongly support the full implementation of the “Joint Comprehensive Plan of Action”.
We call on the Democratic People’s Republic of Korea to adhere to its international obligations and take steps towards denuclearisation.
We remain committed to a peaceful resolution of the situation on the Korean Peninsula.
Excellencies,
Future generations will grow up in a different world. We now have the opportunity to shape its direction.
Together with other countries, Sweden will mobilise support for the Secretary-General in advancing our common agenda laid out in the seventy fifth anniversary Declaration.
-	Together, we can build better societies.
-	Together, we can build stronger societies.
And, together, we can address the challenges that lie ahead. Thank you.